Citation Nr: 0831742	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  05-37 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back disorder, to 
include as secondary to service-connected left plantar 
fasciitis, status post release.

2.  Entitlement to service connection for a bilateral knee 
disorder, to include as secondary to service-connected left 
plantar fasciitis, status post release.

3.  Entitlement to service connection for a bilateral hip 
disorder, to include as secondary to service-connected left 
plantar fasciitis, status post release.

4.  Entitlement to service connection for a bilateral foot 
and ankle disorder, to include as secondary to service-
connected left plantar fasciitis, status post release.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from July 1997 to June 2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
North Little Rock, Arkansas, which denied the above claims.

In February 2005, the veteran testified at a personal hearing 
over which a hearing officer of the RO presided.  A 
transcript of the hearing has been associated with the 
veteran's claims file.  During this hearing, the veteran 
indicated that he wished to withdraw the issues of service 
connection for residuals of an ear infection and for memory 
loss.

During the February 2005 personal hearing, the veteran also 
raised the issue of an increased disability rating for the 
service-connected left plantar fasciitis, status post 
release; and in a Statement In Support Of Claim (VA Form 21-
4138) dated in November 2005, he raised the issue of an 
increased disability rating for the service-connected 
depression, secondary to marital discord.  The Board does not 
have jurisdiction of these issues as they have not been 
adjudicated by the RO.  Absent a decision, a notice of 
disagreement and a substantive appeal the Board does not have 
jurisdiction of an issue.  Rowell v. Principi, 4 Vet. App. 9 
(1993); Roy v. Brown, 5 Vet. App. 554 (1993).  The matters 
are, therefore, referred to the RO for appropriate action.




FINDINGS OF FACT

1.  A back disorder is not manifested as a result of the 
veteran's period of active service, is not the result of a 
service-connected disease or injury, and was not manifested 
to a compensable degree within any applicable presumptive 
period.

2.  A bilateral knee disorder is not manifested as a result 
of the veteran's period of active service, is not the result 
of a service-connected disease or injury, and was not 
manifested to a compensable degree within any applicable 
presumptive period.

3.  A bilateral hip disorder is not manifested as a result of 
the veteran's period of active service, is not the result of 
a service-connected disease or injury, and was not manifested 
to a compensable degree within any applicable presumptive 
period.

4.  A bilateral foot and ankle disorder, other than service-
connected left plantar fasciitis, is not manifested as a 
result of the veteran's period of active service, is not the 
result of a service-connected disease or injury, and was not 
manifested to a compensable degree within any applicable 
presumptive period.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
back disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

2.  The criteria for entitlement to service connection for a 
bilateral knee disorder have not been met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

3.  The criteria for entitlement to service connection for a 
bilateral hip disorder have not been met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

4.  The criteria for entitlement to service connection for a 
bilateral foot and ankle disorder have not been met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in May 2004, January 2005, February 2005, 
April 2005, June 2005, April 2006, and August 2006, the 
veteran was notified of the evidence not of record that was 
necessary to substantiate his claim.  He was told what 
information that he needed to provide, and what information 
and evidence that VA would attempt to obtain.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

With respect to the Dingess requirements in the present 
appeal, the veteran was notified of the type of evidence 
necessary to establish a disability rating or effective date 
by the letter dated in April 2006 and April 2006.  Adequate 
notice has been provided to the veteran prior to the transfer 
and certification of the veteran's case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  Nevertheless, because the service 
connection claim is being denied, and no effective date or 
rating percentage will be assigned, the Board finds that 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess, supra.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. The veteran's relevant service, VA and 
private medical treatment records have been obtained.  The 
veteran has been provided with a VA examination.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.  In sum, the Board finds the duty to assist 
and duty to notify provisions of the VCAA have been fulfilled 
and no further action is necessary under the mandate of the 
VCAA.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2007).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2007).  

Service connection for arthritis may be established based 
upon a legal "presumption" by showing that it manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  In 
addition, service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2007).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2007); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Low back, bilateral knee, bilateral hip, and bilateral feet 
and ankle disorders

A review of the veteran's service medical records reveals an 
enlistment report of medical examination dated in December 
1996 which shows that upon clinical evaluation, his spine and 
other musculoskeletal system; lower extremities; and feet 
(except for ingrown toe nails) were normal.  In the 
associated report of medical history, the veteran indicated 
that he had never had recurrent back pain; "trick" or 
locked knee; bone or other joint deformity; or arthritis, 
rheumatism, or bursitis.  He did note that he had experienced 
foot trouble, but this was identified as ingrown toe nails.

A service medical record dated in January 1998 shows that 
while the veteran was being treated for an upper respiratory 
infection, it was noted that he needed to be evaluated for a 
broken ankle.

A hospital treatment record from the Bayne-Jones Army 
Community Hospital dated in May 2000 shows that the veteran 
reported pulling the muscle on his inner thigh.  He added 
that his right knee would occasionally give out with walking 
up stairs.  He also described a burning pain.  The assessment 
was right knee pain and occasional giving out.  X-rays of the 
right knee, including a sunrise and tunnel view, revealed no 
evidence of fracture, dislocation or other abnormality.  
There was no effusion or significant arthritic changes seen.  
The joint space was adequately maintained.  The impression 
was normal knee.

A hospital treatment record from the Bayne-Jones Army 
Community Hospital dated later in May 2000 shows that the 
veteran was treated for a right ankle injury after playing 
basketball.  The assessment was right ankle sprain.  A 
radiology report  reveals that X-rays of the right ankle 
showed no fracture.

A hospital treatment record from the Bayne-Jones Army 
Community Hospital dated in August 2000 shows that the 
veteran reported continued right ankle pain.  The assessment 
was persistent right ankle pain.

A temporary physical profile with an expiration dated of 
March 2001 shows that the veteran was limited as a result of 
acute mechanical low back pain.

A chronological record of medical care dated in January 2003 
shows that the veteran reported a one year history of 
intermittent low back pain.

A hospital treatment record from the Bayne-Jones Army 
Community Hospital dated in April 2003 shows that the veteran 
reported sharp pain in the back every time he would sit down.  
He described the pain as radiating up his back.  The 
assessment was lower back muscular pain.

A hospital treatment record from the Bayne-Jones Army 
Community Hospital dated in June 2003 shows that the veteran 
reported a one year history of low back pain which would have 
its onset in the middle of the back and radiate into the 
right buttocks when sitting.  The impression was chronic low 
back pain.  The associated radiology report shows that the 
veteran indicated his pain began shortly after a motor 
vehicle accident.   X-rays showed the vertebral bodies of the 
lumbosacral spine were of normal height with adequate 
maintenance of intervertebral disc spaces.  There was no 
evidence of traumatic, neoplastic, or significant arthritis 
change.  There was no evidence of spondylolysis or 
spondylolisthesis.  The impression was normal lumbosacral 
spine.

The veteran's separation report of medical examination dated 
in January 2004 shows that upon clinical evaluation, his 
spine and other musculoskeletal system; lower extremities; 
and feet were normal.  In the associated report of medical 
history, he indicated that he had experienced recurrent back 
pain; numbness or tingling; bone, joint or other deformity; 
foot trouble; impaired use of legs or feet; swollen or 
painful joints; and broken bones.  He added that he had never 
had arthritis, rheumatism, or bursitis.  The examiner 
elaborated that the veteran had experienced low back pain, 
but that the X-rays had been negative, and that he had not 
been taking medication for it.  The examiner also indicated 
that the veteran had experienced swollen knees and hips, but 
that he had not been seen by an orthopedic examiner.  A 
history of left heel surgery in 2003 was noted.

Subsequent to service, a VA examination report dated in 
August 2004 shows that the veteran reported a history of low 
back pain, bilateral knee pain, bilateral hip pain, and 
bilateral foot and ankle pain which he believed had arisen 
from his foot pain.  He described that his respective 
complaints of pain had co-existed with his foot pain, and 
that he had never had the respective complaints of pain 
without having co-existing foot pain.  He had no inciting 
history of trauma to his back, knees hip, ankles, or feet 
(except for an inservice heel fracture).  He had no episodes 
of incapacitating back pain within the preceding 12 months.  
The examiner concluded that the veteran's back, bilateral 
knees, and bilateral hips were extremely normal.  The 
assessment was left plantar fasciitis, status post release 
(for which he has already been service connected) and chronic 
foot pain, left worse than right.

A letter from S. Kumar, M.D., dated in December 2004 and 
received by the RO in February 2005, shows that the veteran 
was said to have had foot surgery that affected the way he 
walked and, in pertinent part, caused pain in his lower back, 
weight bearing knee, and hip.

VA outpatient treatment records dated from July 2004 to 
January 2005 show that  the veteran, intermittently, reported 
back and joint pain.  VA outpatient treatment records dated 
from July 2004 to January 2005 show that  the veteran, 
intermittently, reported joint pain.  In January 2005, he 
indicated that he had a five year history of chronic 
bilateral knee pain.

A VA joints examination report dated in July 2005 shows that 
the veteran reported that he initially experienced back pain 
in 2000, but that most of his current pain could be 
attributed to his altered gait following left foot surgery.  
He described having bilateral knee pain, generally around the 
knee caps, and bilateral hip pain with associated popping.  
He also described bilateral foot and ankle pain.  He denied 
any specific injury to his back, knees, or hips.  Following 
examination of the veteran, the examiner, in pertinent part, 
provided an assessment of normal examination of the lumbar 
spine, bilateral knees, bilateral hips, bilateral ankle, and 
right foot.  The examiner could not clinically nor 
radiographically identify any source of the subjective 
complaints concerning the ankles, hips, or lower back.  The 
examiner concluded that it was less likely that his 
complaints could be attributed to his previous left foot 
surgery.

In light of the foregoing, the Board finds that the 
preponderance of the evidence has failed to demonstrate that 
the veteran was ever diagnosed with a low back, bilateral 
knee, or bilateral hip disorder during his period of active 
service.  While he had reported experiencing low back pain in 
2001 and 2003, the relevant diagnoses were consistently pain 
of the respective joint.  Diagnostic testing consistently 
revealed a normal lumbosacral spine, right knee and right 
ankle.  The Board notes that the veteran was diagnosed with 
plantar fasciitis of the left lower extremity during service, 
however, the veteran has already been awarded service 
connection for this disability.  Additionally, there was a 
diagnosis of right ankle sprain in May 2000, however, there 
is no evidence of residuals as the January 2004 separation 
examination found that the veteran's lower extremities were 
normal.

The veteran's January 2004 separation examination report is 
highly probative as to his condition at the time of his 
release from active duty, as it was generated with the 
specific purpose of ascertaining the veteran's then-physical 
condition, as opposed to his current assertion which is 
proffered in an attempt to secure VA compensation benefits.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision).  While a history of back pain, 
along with swelling of the knees and hips, were noted in the 
report of medical history, the actual separation examination 
report is entirely negative for any symptoms associated with 
either of the respective claimed disorders, but rather 
indicated the spine and musculoskeletal systems; lower 
extremities; and feet were normal.  This weighs heavily 
against the claims for service connection.  The weight of the 
service medical records, including the separation 
examination, is greater than subsequent treatment records 
based on a history as provided by the veteran.  There is also 
no evidence of the manifestation of arthritis of the low 
back, knees, hips, ankles, or feet within one year following 
separation from service.

Subsequent to service, the August 2004 and July 2005 VA 
examination reports each show that the veteran reported pain, 
but both concluded that the veteran's back, knees, hips, 
ankles, and feet were normal.  Similarly, the December 2004 
letter from Dr. Kumar suggests that the veteran has low back, 
weight bearing knee, and hip pain, but provides no diagnosis 
of a respective disability.  To the extent the medical 
evidence of record contains complaints, treatment, or a 
diagnosis of pain, the Board notes that pain alone, without a 
diagnosed related medical condition, does not constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

The Board finds probative the August 2004 and July 2005 
opinions of the VA examiners which, upon clinical and 
diagnostic testing of the veteran, determined that his low 
back, bilateral knees, bilateral hips, bilateral ankles, and 
feet (notwithstanding the plantar fasciitis) were within 
normal limits.  These opinions are considered probative as 
they are definitive, based upon a complete review of the 
veteran's entire claims file, and supported by detailed 
rationale.  Accordingly, the opinion is found to carry 
significant probative weight.  Among the factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  

Additionally, as noted above, the examiner in July 2005 
concluded that it was less likely that the veteran's 
respective complaints could be attributed to his previous 
left foot surgery.  Therefore, entitlement to service 
connection on a secondary basis as proximately due to or the 
result of a service-connected disability is not warranted.  
See 38 C.F.R. § 3.310(a) (2007); Allen, 7 Vet. App. at 439.  
The Board notes that is has considered the December 2004 
letter from Dr. Kumar suggesting that the veteran has low 
back, weight bearing knee, and hip pain which was caused by 
his left foot surgery.  However, as Dr. Kumar provided no 
diagnosis of a disability, the veteran does not have a 
disability for which service connection may be granted.  See 
Sanchez-Benitez, 13 Vet. App. at 282.

The Board has considered the veteran's statements in support 
of his claim that he has a low back, bilateral knee, 
bilateral hip, bilateral ankle, and bilateral foot  disorder 
that is manifested as a result of his service, to include as 
secondary to his service-connected left plantar fasciitis, 
status post release.  While he is certainly competent to 
describe the extent of his current symptomatology, there is 
no evidence that he possesses the requisite medical training 
or expertise necessary to render him competent to offer 
evidence on matters such as medical diagnosis or medical 
causation.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a low back, bilateral knee, bilateral hip, 
bilateral ankle, and bilateral foot disorder.  Although the 
veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  See Gilbert, 1 Vet. App. 
at 53. 


ORDER

Service connection for a back disorder, to include as 
secondary to service-connected left plantar fasciitis, status 
post release, is denied.

Service connection for a bilateral knee disorder, to include 
as secondary to service-connected left plantar fasciitis, 
status post release, is denied.

Service connection for a bilateral hip disorder, to include 
as secondary to service-connected left plantar fasciitis, 
status post release, is denied.

Service connection for a bilateral foot and ankle disorder, 
to include as secondary to service-connected left plantar 
fasciitis, status post release, is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


